Citation Nr: 1213537	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-25 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from August 1976 to September 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied reopening of a previously denied claim for service connection for a left ankle disorder.  The Veteran did not request a hearing before the Board.  

In the September 2005 rating decision from which this appeal arises, the RO also denied service connection for a visual disorder, conjunctivitis, shortening of the left leg, cervical neck pain, chronic prostatitis, chronic sinusitis, heart murmur, chronic foot peeling, and dysuria.  In August 2006, the Veteran filed a Notice of Disagreement (NOD) with the RO's denials of all the issues listed in the September 2005 rating decision and, in July 2007, the RO issued a Statement of the Case (SOC), again denying all of the claims.  In July 2007, the Veteran filed a timely substantive appeal to the Board regarding all issues denied in the September 2005 rating decision (service connection for a visual disorder, conjunctivitis, shortening of the left leg, cervical neck pain, chronic prostatitis, chronic sinusitis, heart murmur, chronic foot peeling, and dysuria, and the reopening of service connection for a left ankle disorder).  

In October 2011, prior to the certification of the Veteran's appeal to the Board, the Veteran submitted a written statement, indicating that he wished to withdraw all his appeals except that of the reopening of a previously denied claim for service connection for a left ankle disorder.  Under VA regulations, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by a veteran or by his or her authorized representative.  As the Veteran indicated in his October 2011 written statement that he wished to withdraw his appeals for service connection for a visual disorder, conjunctivitis, shortening of the left leg, cervical neck pain, chronic prostatitis, chronic sinusitis, heart murmur, chronic foot peeling, and dysuria, the Veteran's appeals regarding those issues were considered withdrawn as of the date of the filing of the October 2011 written statement.

Subsequently, in January 2012, again prior to the certification of the Veteran's appeal to the Board, the Veteran submitted a written statement, indicating that he wished to continue his appeals of all issues listed on the July 2007 substantive appeal to the Board.  Specifically, the Veteran indicated his wish to reinstate his withdrawn appeals for service connection for a visual disorder, conjunctivitis, shortening of the left leg, cervical neck pain, chronic prostatitis, chronic sinusitis, heart murmur, chronic foot peeling, and dysuria.

The Board notes that the withdrawal of an appeal will be deemed a withdrawal of the NOD and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  Withdrawal does not preclude the filing a new NOD and, after a SOC is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed.  38 C.F.R. § 20.204(c) (2011).   There are no statutory or regulatory provisions allowing for reinstatement of an appeal once it has been withdrawn and the time period for perfecting an appeal has expired.  

In October 2011, the Veteran submitted a statement, withdrawing his appeals for the aforementioned claims for service connection.  Based on the foregoing, the Board finds that the Veteran withdrew his appeals for service connection for a visual disorder, conjunctivitis, shortening of the left leg, cervical neck pain, chronic prostatitis, chronic sinusitis, heart murmur, chronic foot peeling, and dysuria, effective October 2011.  Under 38 C.F.R. § 20.204(c), the October 2011 withdrawal notice served to withdraw the Veteran's August 2006 NOD regarding the aforementioned claims for service connection.  

When the Veteran filed the January 2012 statement, asking to have the RO reinstate the withdrawn appeals, under VA regulations, the Veteran was attempting to submit another NOD to replace the withdrawn August 2006 NOD.  See id.  In order to be timely, a veteran must submit a NOD within a one-year period from the date of mailing of the notification of the rating decision being appealed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.302 (2011).  As the January 2012 NOD was not submitted within one year of the September 2005 rating decision, it was untimely, and did not revive the appeals of his withdrawn claims.  See 38 C.F.R. §§  20.204(c), 20.302.  

Because the appeal was withdrawn, the portions of the September 2005 rating decision denying service connection for a visual disorder, conjunctivitis, shortening of the left leg, cervical neck pain, chronic prostatitis, chronic sinusitis, heart murmur, chronic foot peeling, and dysuria, became final, and are not in appellate status and are not before the Board.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

The issue of service connection for a left ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an August 1995 rating decision, the RO denied service connection for a left ankle disorder, finding no permanent residual or chronic disability of the left ankle (no current disability); the Veteran did not file a timely appeal of this decision. 

2.  Evidence received since the August 1995 rating decision denying service connection for a left ankle disorder raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The August 1995 rating decision denying service connection a left ankle disorder became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 20.302, 20.1103 (2011).

2.  Evidence received since the August 1995 rating decision is new and material to reopen service connection for a left ankle disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this decision, the Board will grant the reopening of service connection for a left ankle disorder.  Therefore, a review of VA's duties to notify and assist is not necessary regarding this issue. 

The Board has considered all evidence of record as it bears on the question of a reopening the previously denied claim for service connection.  See 38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Reopening of Service Connection for Left Ankle Disorder

In this case, in an August 1995 rating decision, the RO denied service connection for a left ankle disorder, finding no permanent residual or chronic disability of the left ankle (no current disability).   In March 2005, the Veteran filed the claim to reopen service connection from which the current appeal ensues.

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  Pursuant to 38 C.F.R. 
§ 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

The Veteran essentially claims that he developed a left ankle sprain as a result of an in-service injury.  The Veteran states that he twisted his ankle while playing basketball in December 1978.  The Veteran contends that he experienced pain in his ankle since discharge from service.  Moreover, the Veteran notes that he recently underwent ankle stabilization surgery in May 2010.  The Veteran contends that his current ankle disorder, which necessitated the May 2010 surgery, was related to the in-service ankle injury.  

In this case, in an August 1995 rating decision, the RO denied service connection for a left ankle disorder, finding no permanent residual or chronic disability of the left ankle (no current disability).  Reviewing the evidence of record at the time of the August 1995 rating decision, in a November 1978 service discharge medical examination report, a service examiner reported that the Veteran's lower extremities were normal.  In a report of his medical history at service separation, the Veteran indicated experiencing pain in his ankle and knee joint in August 1976.  

A December 1978 service treatment record reflects that the Veteran reported twisting his left ankle outwards while playing basketball the day prior to treatment, and complained of pain to the Achilles tendon without swelling.  The diagnosis was a pulled tendon, and the prescribed treatment was wintergreen and an Ace wrap.  

In a September 1979 service discharge medical examination report, a service examiner reported that the Veteran's lower extremities were normal.  Moreover, in a September 1979 report of his medical history provided at discharge, the Veteran did not indicate any current or past ankle disorder.  

Having reviewed this evidence, in the August 1995 rating decision, the RO noted that the service treatment records included a record of treatment for a single instance of ankle pain.  The RO also noted that the service treatment records and post-discharge treatment records indicated no permanent residual or chronic disability of the left ankle which might allow for service connection; therefore, the Veteran's claim for service connection was denied.  

Reviewing the evidence submitted since the August 1995 rating decision, the Board notes that the Veteran did not seek treatment for an ankle disorder frequently after service.  In fact, the record indicates only a few instances of reported ankle problems or treatment, outside the times the Veteran sought a medical opinion to assist with his appeal, prior to the May 2010 ankle surgery.  

In support of his claim, the Veteran submitted an October 2006 private medical opinion.  In this opinion, a private examiner noted the Veteran's in-service ankle injury.  Reviewing the post-discharge treatment records, the private examiner reported that a May 1995 private X-ray examination report indicated a dorsal calcaneal spur.  Having noted this evidence and the Veteran's report of "recurrent problems with his left ankle as of this appeal," the private examiner opined that the Veteran's in-service left ankle injury was the cause of a chronic ankle disorder that had continued after the Veteran's period of service.  The private examiner's opinion was that the ankle disorder would be an on-going, recurrent, permanent problem.

In a September 2007 statement, the Veteran wrote that he had sprained his ankle many times during service and that he did not always seek treatment for these injuries.  The Veteran indicated that his in-service ankle injuries had not yet abated.  

In a January 2008 VA left ankle MRI report, a VA examiner noted a chronic superior peroneal retinaculum injury with associated mild tenosynovitis of the peroneal tendons and flexor hallucis tenosynovitis.  

In a December 2009 private treatment record, the Veteran indicated that he had experienced gradual onset of left ankle pain since an in-service injury in November or December 1978.  The Veteran indicated that he had a "distinct ankle sprain" in service which was treated with Ace bandages and wintergreen.  The Veteran stated that he experienced continued pain and subsequent "weak" ankle following this injury.  The pain was reported to be of a sharp, shooting nature, exacerbated by activity, and alleviated with rest.  The private examiner diagnosed an ankle sprain, ligament laxity, and limb length inequality, left shorter than right.  The private examiner stated that she had conducted a medical examination and had reviewed some of the Veteran's post-service treatment records.  The private examiner opined that the Veteran's "ankle disorder symptoms, conditions, diagnoses ... are at least, as likely, as not, to have first manifested or were aggravated/caused secondary to injuries, which had their onset in the military."  

In a May 2010 private treatment record, a private examiner reported performing a ligament repair of the Veteran's left foot, otherwise called a Bostrom's procedure to allow ankle stabilization; yet, in a sheet labeled "post-discharge instructions," a nurse apparently wrote that the procedure was an Achilles tendon repair of the left foot.

In a January 2012 VA medical examination report, a VA examiner reported reviewing the claims file and performing a physical examination.  Having done so, the January 2012 VA examiner opined that the Veteran's left ankle disorder was not at least as likely as not incurred in or caused by any in-service injury, event, or illness.    

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  The Board notes that there is evidence added to the claims folder since the August 1995 rating decision which weighs both in favor and against the Veteran's claim for benefits (service connection for left ankle disorder); yet, when taken at face value, as is required solely for the purposes of determining whether to reopen a previously denied claim, the evidence submitted since the August 1995 rating decision indicates a current diagnosis of a left ankle disability, status-post ankle stabilization surgery, and, in some instances, suggests an association between the Veteran's current ankle disorder and a left ankle injury during service.  

The Board finds that the evidence received since the August 1995 rating decision regarding the Veteran's claim for service connection for a left ankle disorder is new and material, as it relates to an unestablished fact of a relationship between a current 

left ankle diagnosed disability and the left ankle injury in service that is necessary to substantiate the claim for service connection.  Accordingly, the evidence is new and material, and the claim for service connection for a left ankle disorder will be reopened.  38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been received, the appeal to reopen service connection for a left ankle disorder is granted.


REMAND

The Board finds that additional development is required before the issue of service connection for a left ankle disorder is ripe for adjudication upon the merits.  
38 C.F.R. § 19.9 (2011).  There appear to be outstanding records with the 
U.S. Social Security Administration (SSA).  In a June 2010 letter, submitted by the Veteran, SSA informed the Veteran that he would be receiving monthly Social Security disability benefits.  In the June 2010 letter, SSA did not state the nature of the basis for SSA's award for benefits, to include the disabilities which SSA found to be disabling.  In a June 2010 statement, the Veteran indicated that the award of Social Security disability benefits would support his claim for TDIU as it would attest to the seriousness of his service-connected disabilities; however, the Veteran did not indicate that he was receiving SSA disability payments solely due to his service-connected disabilities.  

It does not appear that the RO contacted SSA in order to incorporate SSA's records into the claims file.  VA has a duty to obtain SSA records when it has notice of an application for Social Security Disability or SSI benefits.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 
2 Vet. App. 363, 370-72 (1992).  As the Veteran did not state the nature of his claim for Social Security benefits, there is a reasonable possibility that SSA records would aid the Veteran in substantiating the VA claim for service connection a left ankle disorder.  Accordingly, the AMC/RO should contact SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any medical records in its possession.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(2) (2011).

In addition, in a January 2010 statement, the Veteran indicated that he was waiting for a federal retirement decision.  The record reflects that complete Office of Personnel Management (OPM) disability records are not associated with the claims file.  While OPM records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on notice of the existence of OPM records, as here, it must seek to obtain those records before proceeding with the appeal.  Thus, the Board finds that VA should obtain and associate with the claims file copies of any OPM disability determinations and all medical records underlying any such determinations, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact SSA and obtain and associate with the claims file copies of the Veteran's SSA records regarding any claim for SSA benefits, including any SSA administrative decision(s) (favorable or unfavorable) and the underlying medical records SSA relied upon in making its decision(s).

2.  The AMC/RO should secure for association with the claims file any copies of the OPM disability retirement records.  If such records are unavailable or do not exist, the AMC/RO must obtain certification from OPM stating such is the case (and the Veteran should be so advised).

3.  After the completion of the above, the AMC/RO should re-adjudicate the issue of service connection for a left ankle disorder.  If the benefits sought on appeal are not granted, the Veteran and the representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


